NRAP 4(b)(2). Based on appellant's failure to designate an appealable
                judgment or order as required by NRAP 3(c)(1)(B), we conclude that we
                lack jurisdiction over this appeal and therefore
                            ORDER this appeal DISMISSED.




                                                                             J.
                                                    Hardesty


                                                    P  06,4)1
                                                    Parraguirre




                cc: Hon. Douglas W. Herndon, District Judge
                     Law Office of Betsy Allen
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A